Citation Nr: 1216150	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  05-34 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for irritable bowel syndrome (IBS) prior to January 31, 2007.

2.  Entitlement to an initial rating higher than 30 percent for irritable bowel syndrome (IBS) from January 31, 2007, forward.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches, as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hair loss (androgenetic alopecia), as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for pain and muscle cramping in the right lower extremity, as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for pain and muscle cramping in the left lower extremity, as a qualifying chronic disability under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for fatigue, as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and a physician


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to July 1991, and served in the Southwest Asia Theater of operations from February 15, 1991, to June 13, 1991.  

This appeal comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2006, the Veteran was afforded a personal hearing before a hearing officer at the RO.  A transcript of the hearing is of record.  

In May 2008, the Board remanded this case for further development.

The issue of entitlement to service connection for a skin disorder, as a qualifying chronic disability under 38 C.F.R. § 3.317 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issue of entitlement to total disability evaluation based on individual unemployability due to service-connected disabilities is also referred to the AOJ.  It is unclear whether the Veteran's IBS interferes with his employability.  See April 2006 hearing transcript, p. 10.  Therefore, these issues are referred to the AOJ for clarification.  


FINDINGS OF FACT

1.  The Veteran's IBS is manifested by daily colic abdominal pain, diarrhea, constipation, and fecal incontinence with fecal leakage.

2.  In February 2003, the RO denied the Veteran's claim for service connection for headaches.  The Veteran did not perfect a timely appeal.  

3.  Evidence relevant to the Veteran's claim received since the February 2003 decision denying service connection for headaches, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.

4.  In February 2003, the RO denied the Veteran's request to reopen his claim for service connection for hair loss.  The Veteran did not perfect a timely appeal.  

5.  Evidence relevant to the Veteran's claim received since the February 2003 decision denying his request to reopen the claim for service connection for hair loss, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.

6.  Androgenetic alopecia did not have its onset during active service or result from disease or injury in service.

7.  Resolving all doubt in the Veteran's favor, degenerative joint disease of the right knee had its onset during active service.

8.  Resolving all doubt in the Veteran's favor, degenerative joint disease of the left knee had its onset during active service.

9.  The Veteran served in the Southwest Asia Theater of operations from February 15, 1991, to June 13, 1991, and has exhibited objective indications of a qualifying chronic disability manifested by headaches that is compensably disabling. 

10.  The Veteran served in the Southwest Asia Theater of operations from February 15, 1991, to June 13, 1991, and has exhibited objective indications of a qualifying chronic disability manifested by fatigue that is compensably disabling. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 60 percent, but no higher, for IBS with fecal incontinence are met for the entire appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.113, 4.114, Diagnostic Codes 8873-7319, 7332 (2011).

2.  The February 2003 RO decision denying the claim for service connection for headaches is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

3.  The evidence relevant to the claim for service connection for headaches received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  The February 2003 RO decision denying the request to reopen the claim for service connection for hair loss is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

5.  The evidence relevant to the claim for service connection for hair loss received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

6.  The criteria for entitlement to service connection for androgenetic alopecia have not been met.  38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317, 4.9 (2011).

7.  The criteria for entitlement to service connection for degenerative joint disease of the right knee have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3,317 (2011).

8.  The criteria for entitlement to service connection for degenerative joint disease of the left knee have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3,317 (2011).

9.  Service connection for a disorder manifested by headaches as a qualifying chronic disability is warranted.  38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011). 

10.  Service connection for a disorder manifested by fatigue as a qualifying chronic disability is warranted.  38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this decision, the Board reopens the Veteran's claims for headaches and hair loss and grants service connection for degenerative joint disease of the right and left knees, headaches and fatigue.  As such, no discussion of VA's duty to notify and assist is necessary for those issues.

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in October 2004 and May 2006.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The May 2006 letter sent also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006).  The claims were readjudicated in an April 2007 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA treatment records, and records from the Social Security Administration have been associated with the claims file.  In addition, he has been provided with an appropriate VA examination in connection with his present claims and was afforded an opportunity to give testimony before a hearing officer at the RO.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required. 

As previously mentioned, the Veteran has been afforded a hearing before a RO Decision Review Officer (DRO) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the DRO did not note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's claims.  The DRO asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating and service connection.  In addition, the DRO also identified pertinent evidence not currently associated with the claims.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board notes that the Veteran's Virtual VA eFolder must be reviewed as the eFolder is an extension of the paper file.  Review of the Veteran's eFolder revealed no further relevant evidence that has not already been associated with the claims folder.

II.  Higher rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App 119 (1999).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the June 2005 rating decision on appeal, the RO granted service connection for IBS and assigned an evaluation of 10 percent, effective August 10, 2004, under Diagnostic Codes 8873-7319.  In January 2010, the RO granted a higher rating of 30 percent, effective January 31, 2007, under Diagnostic Codes 8873-7319.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, the "88" designation is simply used to track disabilities related to the Gulf War.  M21-1R, Part IV, Subpart ii, 2.D.16.  The Veteran is seeking a higher rating. 

Under Diagnostic Code 7319, a 0 percent evaluation is assigned for symptoms that are mild; disturbances of bowel function with occasional episodes of abdominal distress.  A rating of 10 percent is assigned for symptoms that are moderate; frequent episodes of bowel disturbance with abdominal distress.  A rating of 30 percent is assigned for symptoms that are severe; diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  

Following a thorough review of the claims file, the Board finds that Diagnostic Code 7332, which rates impairment of sphincter control of the rectum and anus is also applicable in this case.  Diagnostic Code 7332 provides a zero percent rating for healed rectum and anus or slight impairment of sphincter control without leakage.  A 10 percent rating is assigned for constant slight impairment of sphincter control or occasional moderate leakage.  A 30 percent rating is assigned for occasional involuntary bowel movements or impairment of sphincter control necessitating the wearing of a pad.  A 60 percent rating is assigned for extensive leakage due to impairment of sphincter control and fairly frequent involuntary bowel movements.  A maximum 100 percent rating is assigned under Diagnostic Code 7332 for complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332.

During the March 2005 VA examination, the Veteran reported having diarrhea episodes that occur four or five times a day about once a month alternating with constipation.  He had colic-type pain that was severe that was relieved after a bowel movement.  The Veteran did not have malnutrition, anemia, or fistula.  He was diagnosed as having IBS.  

During the April 2009 VA examination, the Veteran reported having fecal incontinence in addition to his IBS symptoms.  He stated that he had incontinence for approximately the past 3 years and would sometimes have fecal accidents.  In 2008, he had two polyps removed.  Physical examination revealed that the Veteran did not have anemia, significant weight loss, malnutrition, fistula, an abdominal mass, or tenderness.  The Veteran was found to have anal sphincter dysfunction and was diagnosed as having IBS with fecal incontinence.  

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that a 60 percent disability rating is warranted for IBS with fecal incontinence for the entire appellate period under Diagnostic Code 7332 as he suffers from fecal incontinence with fecal leakage caused by anal sphincter dysfunction.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  A rating of 100 percent is not warranted under Diagnostic Code 7332 as the Veteran does not have complete loss of sphincter control.  In addition, 30 percent is the maximum disability rating allowed under Diagnostic Code 7319.  The Board has considered additional Diagnostic Codes; however, a rating higher than 60 percent is not warranted for his IBS with fecal incontinence as the Veteran does not suffer from symptoms that would allow a higher disability rating under any other pertinent Diagnostic Code.  

III.  New and material evidence

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

In February 2003, the RO denied the Veteran's claim for service connection for headaches and denied reopening the claim for hair loss.  The RO denied the claim for headaches as the evidence failed to show that the disability had been clinically diagnosed.  The RO denied reopening the claim for hair loss as the evidence showed that no new and material evidence was submitted.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely appeal and the decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Review of the record shows that no evidence pertaining to the Veteran's claimed disabilities was either physically or constructively received within one year of the February 2003 final rating decision.  Therefore, 38 C.F.R. § 3.156(b) is not applicable in this case. 

The Veteran filed a claim to reopen in August 2004.  Following a careful review of the evidence, the Board finds that evidence has been submitted following the RO's final decision dated February 2003 that is sufficient to reopen the Veteran's claims for service connection as it is "new" within the meaning of 38 C.F.R. § 3.156.  

This evidence includes VA and private treatment records, VA examinations and a transcript of a hearing conducted in April 2006.  The new evidence also contains statements from the Veteran relating to his headaches and hair loss and opinions regarding a diagnosis of Gulf War Syndrome by both a VA examiner and the Veteran's physician at the April 2006 DRO hearing.  The Board further finds that this evidence is material as it raises a reasonable possibility of substantiating the claims since it demonstrates that the Veteran had headaches and hair loss since service and was diagnosed as having Gulf War Syndrome.  As new and material evidence has been presented, the claims are reopened.  


IV.  Service connection

As a preliminary matter, although the RO adjudicated de novo the merits of the Veteran's headaches and hair loss claims in the June 2005 rating decision, in light of the May 2008 remand, the RO considered whether new and material evidence had been submitted to reopen these claims.  Although the RO denied reopening in the January 2010 Supplemental Statement of the Case, the RO developed the evidence over an eight-year period since the Veteran filed these claims.  The RO also provided him with a VA examination and the Veteran and his physician testified at a DRO hearing.  Further, all of the evidence of record before the Board was considered by the RO, which evaluated the evidence and weighed the totality of the evidence before denying the Veteran's claim on the merits.  Because the RO de facto reopened the claim in June 2005, the Board's consideration of the merits is the second such adjudication and thus the Board's review of these claims does not deny the Veteran "one review on appeal."  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  As such, the Board may proceed to adjudicate the merits of these claims  See Hickson v. Shinseki, 23 Vet. App. 394, 403-04 (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic disorders, such as arthritis, may be established based on a legal "presumption" by showing that either disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The medical evidence shows that Veteran's hair loss, right lower extremity disability, and left lower extremity disability have been attributed to androgenetic alopecia, degenerative joint disease of the right and left knees and peripheral neuropathy of the lower extremities, diagnosed conditions; therefore, service connection for these disabilities under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the Board must consider if service connection may be granted on another basis.

Following a careful review of the evidence, the Board finds that service connection is not warranted for the Veteran's androgenetic alopecia.  

The Veteran's service treatment records are silent for any complaints or treatment for hair loss.  Although the Veteran testified that his hair loss began during service, a VA examiner in May 2005 opined that the Veteran's androgenetic alopecia was described as genetic and related to male hormones.  Service connection for congenital or developmental defect is precluded by 38 C.F.R. §§ 3.303(c), 4.9.  If a disability is superimposed on the developmental defect during service, the superimposed disability may be service connected.  See VAOPGCPREC 82-90 (July 18, 1990).  Here, however, there is no evidence that the Veteran's androgenetic alopecia was superimposed on his congenital defect during service.  Rather, the VA examiner opined that the Veteran's hair loss was not related to any event or condition during military service.  The opinion was based upon review of the claims file and a physical examination, and is found to be persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Veteran's service treatment records are silent for any complaints or treatment for a right or left lower extremity disability.  The Veteran's private physician stated that the Veteran had joint pain since service.  The Veteran stated during the April 2009 VA examination that he began having pain in both knees during service in Saudi Arabia and he was told that he had lesions from jumping off trucks and heavy lifting.  He stated that that date of onset of the disability relating to his knees was in 1991 and began while doing heavy lifting in the artillery unit.  Following a physical examination, the Veteran was diagnosed as having degenerative joint disease of the right and left knees and peripheral neuropathy.  The examiner opined that the Veteran's degenerative joint disease was due to the natural progress of aging based on there being no evidence of complaints regarding the knees for several years following service.  In addition, it was opined that his peripheral neuropathy was due to multiple risk factors that predisposed him, including diabetes mellitus, cancer, chemotherapy, and hypothyroidism.  

Based on the record, a current disability has been established as the Veteran has been diagnosed as having degenerative joint disease of the right and left knees and peripheral neuropathy of the lower extremities.  Board notes that the Veteran's statements are competent to establish that he has readily identifiable symptoms such as pain in his knees.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptoms).  Here, the Veteran provided competent and credible statements that that his right and left knee pain first manifested during service that continued since that time.  

The Board recognizes that the April 2009 VA examiners provided negative opinions regarding the Veteran's claim for service connection.  The opinion regarding the Veteran peripheral neuropathy was well-supported and the Board finds it to be persuasive.  The Board, however, does not find the opinion regarding degenerative joint disease of the knees to be persuasive.  The opinion provided is inadequate as the examiner did not comment upon the Veteran's competent and credible reports of continuity of symptomatology of bilateral knee pain that manifested around 1991 during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  Therefore, the examiner's opinion is not persuasive and does not preclude a grant of service connection in this case.

The Board finds the Veteran's account of having pain in his knees since service both competent and credible.  Thus, the evidence demonstrates that the Veteran's degenerative joint disease of the right and left knees began during service and he had continuity of symptoms after discharge.  Resolving reasonable doubt in the Veteran's favor and considering the Veteran's service in the Southwest Asia Theater, the Board finds that the evidence supports a grant of service connection for degenerative joint disease of the right and left knees.  See 38 U.S.C.A. §§ 1154(a), 5107(b).  

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Board finds that service connection is warranted for a disability manifested by headaches and a disability manifested by fatigue.  The Board notes that the Veteran's statements are competent to establish that he has readily identifiable symptoms such as headaches and fatigue.  See Barr, 21 Vet. App. 303.  Here, the Veteran credibly reports in correspondence of record that his headaches and fatigue first manifested during service.  A private physician supported the Veteran's assertion during the April 2006 hearing also stating that the Veteran exhibited Gulf War Syndrome.  

A private medical report dated July 2004 states that the Veteran suffered from headaches and fatigue and he clearly had Persian Gulf Syndrome related to his service.  During the December 2004 VA examination, the Veteran reported that his headaches began in 1991.  He was diagnosed as having a history of headaches.  During the April 2009 VA examination, the Veteran stated that his fatigue began in 1995.  The Veteran was found to have symptoms of fibromyalgia, but he did not meet the criteria for a fibromyalgia or chronic fatigue syndrome diagnosis.  The examiner noted that there was no objective explanation for his fatigue.  

In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  In reaching this conclusion, the Board notes that the Veteran is competent to report that he suffered from headaches and fatigue since separation from service and his accounts are credible.  The evidence shows that the Veteran currently suffers from headaches and fatigue that have not been attributed to any known clinical diagnoses.  The disorders have also been manifest to a degree of at least 10 percent under the analogous provisions of the Diagnostic Codes.  For these reasons, the Board finds that service connection for chronic undiagnosed illnesses manifested by headaches and fatigue is warranted. 38 C.F.R. § 3.317.


ORDER

Entitlement to a 60 percent rating, but no higher, for IBS with fecal incontinence is granted, subject to the rules and payment of monetary benefits.

New and material evidence to reopen claim of service connection for androgenetic alopecia has been presented; to this extent, the appeal is granted.

New and material evidence to reopen claim of service connection for headaches has been presented; to this extent, the appeal is granted.

Service connection for androgenetic alopecia is denied.

Service connection for degenerative joint disease of the right knee is granted.

Service connection for degenerative joint disease of the left knee is granted.

Service connection for a disorder manifested by headaches is granted.

Service connection for a disorder manifested by fatigue is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


